Citation Nr: 1641065	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  06-34 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma for dental treatment purposes.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2005 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The December 2008 rating decision granted service connection for dental treatment purposes for residuals of dental trauma to teeth numbers 7 and 8 only.  The Veteran submitted a timely notice of disagreement as to that decision, asserting that he should also be service connected for dental treatment purposes for residuals of dental trauma to teeth other than numbers 7 and 8.  See Statement from the Veteran, entitled "RE: NOTICE OF DISAGREEMENT", received in January 2009.  The Board remanded the issue in May 2011 for issuance of a statement of the case as to the matter pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in September 2012 and, in October 2012, the Veteran submitted a timely substantive appeal as to the issue.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2012.  The matter is now before the Board for appellant consideration.

In May 2011, the Board issued a decision that, in part, denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and, in March 2012, the Court issued an Order granting a Joint Motion for Partial Remand (JMR).  In the JMR, the parties agreed that the issue should be remanded to the Board so that the Board could consider the adequacy of a June 2010 VA examination and provide further reasons and bases for its decision.  In April 2013, the Board remanded the issue for clarification from the clinician who conducted the June 2010 VA examination or, if that clinician was unavailable, from another suitably qualified VA clinician.  The matter now returns to the Board for further appellant consideration.

In August 2009, the Veteran testified before a Veterans Law Judge (VLJ) of the Board as to his claim for entitlement to service connection for an acquired psychiatric disability.  A transcript of that hearing is of record.  However, the VLJ who conducted the August 2009 Board hearing is not available to participate in the disposition of the claim.  In such instances, the Chairman may assign the proceeding to another Member of the Board.  38 C.F.R. § 19.3.  This case has therefore been assigned to the undersigned in place of the VLJ who conducted the August 2009 Board hearing.

In August 2016, the Veteran testified at a hearing before the undersigned VLJ via video conference.  At the hearing, the Veteran presented testimony as to both issues listed on the title page.  See 38 C.F.R. § 20.707 (stating that the VLJ to whom a proceeding is assigned under 38 C.F.R. § 19.3 shall conduct any hearing before the Board in connection with that proceeding and that the VLJ who conducts the hearing shall participate in making the final determination of the claim).  A transcript of the August 2016 hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of a 100 percent schedular rating for service-connected disabilities.



CONCLUSION OF LAW

The criteria for Class IV VA outpatient dental treatment, which authorizes "any needed dental treatment", are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that the Veteran is entitled to Class IV VA outpatient dental treatment under 38 C.F.R. § 17.161(h).  Class IV VA outpatient dental treatment status entitles him to "any needed dental treatment."  Id.  As such, the Board finds that the decision made herein is a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

A Veteran is entitled to service connection for the purpose of receiving VA outpatient dental treatment when he or she qualifies for classification in a "Class" as defined under 38 C.F.R. § 17.161.  Relevant to the decision made herein, Veterans whose service-connected disabilities are rated as 100 percent disabling by schedular rating qualify for Class IV VA outpatient dental treatment.  Class IV status entitles a Veteran to "any needed dental treatment."  38 C.F.R. § 17.161(h).

Here, in a March 2012 rating decision, the RO granted the Veteran entitlement to service connection for ischemic heart disease with staged initial ratings of 100 percent from July 27, 2005, to October 31, 2005; 10 percent from November 1, 2005, to January 28, 2008; 30 percent from January 29, 2008, to May 19, 2010; and 100 percent from May 20, 2010.  Since May 20, 2010, the Veteran has continuously been rated as 100 percent disabled for ischemic heart disease, and has therefore had a combined disability rating of 100 percent.  Accordingly, the Veteran's satisfies the eligibility requirement for Class IV VA outpatient dental treatment.  See 38 C.F.R. § 17.161(h).  Therefore, the Board concludes that entitlement to Class IV VA outpatient dental treatment is warranted.  Under Class IV classification, the Veteran is "authorized any needed dental treatment."


ORDER

Entitlement to Class IV VA outpatient dental treatment is granted.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He contends that he has an acquired psychiatric disability due to stressful in-service experiences.  See, e.g., August 2009 Board hearing transcript.

As discussed in the March 2012 JMR, the June 2010 VA examiner noted the Veteran's anxious mood and trouble sleeping during a psychiatric examination.  The examiner further noted that the Veteran's mood or motivation was affected by "the fact that he has diabetic neuropathy."  In addition, the Veteran had "[s]ome cognitive dysfunction in context of stress associated with anxiety from loss of physical abilities to perform previous enjoyable activities."  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), and assigned a global assessment of functioning (GAF) score of 50 "mostly due to physical limitations."  Thus, the June 2010 VA examination report indicates that the Veteran's anxiety disorder, NOS, is secondary to his physical disabilities.  However, the examiner did not specify which of the Veteran's physical disabilities cause or aggravate his anxiety disorder, NOS.  Therefore, the June 2010 VA examination does not provide enough information to render a decision as to whether service connection is warranted for anxiety disorder, NOS, on a secondary basis under 38 C.F.R. § 3.310.

In its April 2013 remand, the Board directed the AOJ to refer the record to the examiner who conducted the June 2010 VA examination or to a similarly qualified VA clinician for clarification as to which of the Veteran's physical disabilities caused his anxiety disorder, NOS.  On remand, the AOJ referred the case to a VA examiner other than the one who conducted the June 2010 VA examination for preparation of an opinion consistent with the April 2013 Board remand directives.  In March 2014, the VA examiner selected provided an opinion noting that the examiner who conducted the June 2010 VA examination was unavailable.  The March 2014 VA examiner noted review of the record, and that the Veteran's active problem list in his VA treatment records includes thirty physical health conditions.  The examiner further noted several of the June 2010 VA examiner's findings, including that that examiner referenced "CPRS records" in the Veteran's Axis III assessment, signifying that that examiner was including the totality of the Veteran's physical health conditions as germane to the Axis I diagnosis of anxiety disorder, NOS.  The March 2014 VA examiner therefore concluded that, "As a consequence of so many contributing factors, I am unable to indicate 'whether these physical limitations are due to service-connected diabetic neuropathy or to non-service connected orthopedic disorders' without resort to mere speculation."

The Board finds that the March 2014 VA examiner's opinion is not adequate for decision-making purposes relative to the issue of entitlement to service connection to an acquired psychiatric disability on a secondary basis.  Specifically, the examiner appears to have limited the scope of inquiry to whether the Veteran's anxiety disorder, NOS, is caused by his service-connected diabetic neuropathy or his nonservice-connected orthopedic disabilities.  The opinion does not address whether the Veteran's anxiety disorder, NOS, is proximately due to or the result of his other service-connected disabilities, to include ischemic heart disease and diabetes mellitus type 2.  See 38 C.F.R. § 3.310(a).  Moreover, the opinion does not address whether the Veteran's anxiety disorder, NOS, is aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310(b); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Accordingly, a further remand is required so that an adequate opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who provided the March 2014 VA opinion or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner is asked to respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's anxiety disorder, NOS, is proximately due to or the result of the Veteran's service-connected disabilities?

b)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's anxiety disorder, NOS is aggravated by the Veteran's service-connected disabilities?

The Veteran is currently service connected for ischemic heart disease, diabetes mellitus type 2, and peripheral neuropathy of the bilateral upper extremities and the bilateral lower extremities associated with diabetes mellitus type 2.  The opinions offered in response to the above questions should reflect consideration of all of the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed separately from the question of causation.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  If the examiner determines that the opinions requested would involve mere speculation or remote possibility, the examiner must provide a detailed rationale for such opinion.  The rationale must include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise.  The examiner must explain what facts, research, and reasoning led to such a conclusion.  The examiner must note that an opinion that does not specifically state what additional information, if any, would assist in rendering an opinion will necessitate a further opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


